 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                ***
 4   DIANE CLARKE,                                           Case No. 2:19-cv-00993-JAD-EJY
 5                 Plaintiff,
                                                                          ORDER
 6          v.
 7   KENNETH T. CUCCINELLI, Acting Director
     of U.S. Citizenship and Immigration Services,
 8   et al.,
 9                 Defendants.
10

11          Before the Court is Defendants’ Unopposed Motion to Extend Time to File Answer to
12   Complaint (Second Request). ECF No. 16. Defendants represent that “the Parties are negotiating
13   the terms of a possible settlement in this case and would like further time to complete those
14   negotiations.” Id. at 2:5–6. Further, Defendants certify that Plaintiff, through counsel Charles
15   Bennion, has indicated via email that she does not oppose the Motion. Id. at 2:7–8. Although
16   compliant with the Local Rules of Practice otherwise, the Motion is missing the signature block
17   required under LR IA 6-2. Notwithstanding, the Court will grant the Motion at this time.
18          Accordingly, and with good cause shown,
19          IT IS HEREBY ORDERED that Defendants’ Unopposed Motion to Extend Time to File
20   Answer to Complaint (Second Request) (ECF No. 16) is GRANTED. Defendants shall have until
21   and through December 2, 2019 to answer or otherwise respond to Plaintiff’s Complaint.
22          DATED this 31st day of October, 2019.
23

24
                                                 ELAYNA J. YOUCHAH
25                                               UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                     1
